Citation Nr: 1002797	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In August 2008, the Board issued a decision denying the 
benefits sought on appeal. The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an August 2009 Order, the 
Court vacated the August 2008 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reason for Remand:  To allow for the initial consideration of 
evidence by the RO and preparation of a SSOC, if a grant of 
the benefit sought is not made.

As pointed out by the parties to the Joint Motion, the 
Veteran submitted evidence subsequent to the issuance of the 
April 2005 statement of the case (SOC) that may potentially 
support his claim for service connection for PTSD based on 
personal assault.  The RO did issue a supplemental statement 
of the case (SSOC) in April 2007; however, the parties noted 
that there was no indication that the Veteran's personal 
assault stressors and the evidence regarding them were 
discussed in that SSOC.  Therefore, the parties to the Joint 
Remand determined that the case should be remanded to the RO 
for the issuance of a SSOC addressing the evidence pertaining 
to the Veteran's alleged assault in service.  

As this evidence is pertinent to the Veteran's claim for 
service connection for PTSD and appears to have not been 
considered by the RO, the evidence must be referred to the RO 
for initial review.  Thus, a remand is necessary so that the 
RO may consider the evidence regarding the Veteran's personal 
assault stressors.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should readjudicate the Veteran's 
claim of entitlement to service connection 
for PTSD and specifically address the 
evidence pertaining to the Veteran's 
alleged personal assault stressor.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


